Citation Nr: 0916052	
Decision Date: 04/29/09    Archive Date: 05/07/09

DOCKET NO.  08-01 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

Sanjum Punia, Law Clerk


INTRODUCTION

The Veteran had active service from September 1942 until 
November 1945.  He died on December [redacted], 1983. The appellant 
is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an April 2007 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Jackson, Mississippi.

The appellant had also initiated an appeal on the issue of 
entitlement to death benefits.  This issue was not included 
in the October 2007 statement of the case, and as a result 
the RO issued a supplemental statement of the case in August 
2008.  However, instead of perfecting the appeal with that 
respect to that issue, the appellant indicated in a 
communication later that month that her intent had been to 
pursue only the claim of entitlement to service connection 
for the cause of death.  As an appeal on the pension issue 
had never been formally perfected, this issue never reached 
full appellate status.  Thus, the only issue for 
consideration is as indicated on the title page of this 
decision.  


 FINDINGS OF FACT

1.  The Veteran died on December [redacted], 1983; the death 
certificate listed the immediate cause of death as acute 
myocardial infarction due to coronary artery disease.

2.  At the time of the Veteran's death, service connection 
was established for residuals of rheumatic fever and for an 
amputation of the first phalanx, right index finger.

3.  An unappealed August 1984 rating decision denied 
entitlement to service connection for the cause of the 
Veteran's death.

4.  The evidence added to the record since the last final 
rating decision in August 1984 does not relate to an 
unestablished fact necessary to substantiate the claim and 
does not raise a reasonable possibility of substantiating the 
claim.




CONCLUSIONS OF LAW

1.  The August 1984 rating decision which denied the 
veteran's request to reopen a claim of entitlement to service 
connection for the cause of the Veteran's death is final.  
38 U.S.C.A. § 7104 (West 2002). 

2.  The evidence received subsequent to the August 1984 
rating decision is not new and material, and the requirements 
to reopen a claim of entitlement to service connection for 
the cause of the Veteran's death have not been met.  
38 U.S.C.A. §§ 5108, 5103(a), 5103A, 5107(b), 7104 (West 
2002); 38 C.F.R. §§ 3.156, 3.159 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection. See 
Kent v. Nicholson, 20 Vet. App. 1 (2006). 

In the present case, a notice letter provided to the 
appellant in February 2007 included the criteria for 
reopening a previously denied claim, the criteria for 
establishing service connection, and information concerning 
why the claim had been previously denied.  Such notice was 
issued prior to the adverse rating action on appeal.  

In the context of a claim for DIC benefits, § 5103(a) notice 
must include (1) a statement of the conditions, if any, for 
which a veteran was service connected at the time of his or 
her death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  

Although the February 2007 notice letter discussed above does 
not comply with the requirements of Hupp, such was later 
accomplished in an October 2008 notice letter.  Moreover, the 
claim was readjudicated in December 2008, curing the timing 
deficiency.  Mayfield, supra; see also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as an SOC or SSOC, is sufficient to cure a timing 
defect).  

Based on the foregoing, no additional development is required 
in order to satisfy VA's duty to notify.

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination (or opinion) 
when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
However, no such examination shall be obtained in the absence 
of new and material evidence to reopen the claim.  38 C.F.R. 
§ 3.159(c)(4)(C)(iii).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the Veteran's 
service treatment records, as well as post-service reports of 
treatment and examination.  The Board has carefully reviewed 
such documents and concludes that no available outstanding 
evidence has been identified.  The Board has also perused the 
medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
appellant's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

DISCUSSION:

The appellant is claiming entitlement to service connection 
for the cause of the Veteran's death.  The Board observes 
that a rating decision denying service connection was issued 
in August 1984.  At that time, it was determined that the 
evidence failed to show the Veteran's service-connected 
disabilities contributed to his death.  The appellant did not 
appeal that decision and it became final.  See 38 C.F.R. 
§ 7105.  In December 2006, she requested that her claim be 
reopened.  
While appearing to reopen the claim, the RO denied service 
connection for the cause of the Veteran's death in the April 
2007 rating decision that is the subject of the instant 
appeal.

Based on the procedural history outlined above, the issue for 
consideration as to the pes planus issue is whether new and 
material evidence has been received to reopen the claim.  
Again, although the RO appeared to reopen the claim, the 
preliminary question of whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claim 
on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4, (1995), 
aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  
Therefore, regardless of the manner in which the RO 
characterized the issue, the initial question before the 
Board is whether new and material evidence has been received.  

For claims received on or after August 29, 2001, "new" 
evidence is defined as evidence not previously submitted to 
agency decision-makers.  "Material" evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a) (2008).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(West 2002)(eliminates the concept of a well-grounded claim).

As previously noted, the appellant's claim was originally 
considered in August 1984.  At that time, the evidence 
contained the Veteran's death certificate showing the cause 
of death as acute myocardial infarction due to coronary 
artery disease.  However, no competent medical evidence 
related such cause of death to service or to the Veteran's 
service-connected rheumatic fever.  Thus, the claim was 
denied.

Evidence added to the record since the time of the last final 
rating decision in August 1984 consists solely of lay 
statements from the appellant.  Such statements reflect her 
belief that the Veteran's terminal myocardial infarction had 
been caused by his service-connected rheumatic fever.  
Indeed, in her January 2009 substantive appeal, she stated 
that it was "common knowledge" that one of the residuals of 
rheumatic fever is damage to the valves of the heart.  Such 
assertions were not accompanied by statements of etiology 
from medical professionals.

The case law is clear that lay assertions of medical 
causation cannot serve as the predicate to reopen a claim 
under § 5108.  Moray, 5 Vet. App. 211, 214 (1993).  Moreover, 
the question of etiology here involves complex medical issues 
on which the appellant, as a layperson, is not competent to 
address.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).

In sum, the only evidence added to the record since the last 
final August 1984 denial is lay testimony which, for the 
reasons noted above, does not constitute competent evidence 
under the circumstances of this case.  Thus, the requirements 
of new and material evidence under 38 C.F.R. § 3.156 have not 
been met, and the request to reopen the claim must be denied.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).





ORDER

New and material evidence having not been received, the 
request to reopen a claim of entitlement to service 
connection for the cause of the Veteran's death is denied.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


